UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5107


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT LEE MCQUEEN, a/k/a Preacher,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:09-cr-00253-F-1)


Submitted:   August 22, 2011                 Decided:   September 9, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Gerald Beaver, BEAVER, HOLT, STERNLICHT & COURIE, P.A.,
Fayetteville,   North   Carolina, for Appellant. Jennifer P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

               Robert    Lee        McQueen      was       convicted      by     a    jury     of    one

count of conspiracy to possess with intent to distribute more

than    100    grams     of    heroin,          in       violation   of     21       U.S.C.     §    846

(2006),       multiple        counts       of       possession       and       distribution           of

heroin, in violation of 21 U.S.C. § 841(a)(1) (2006), and one

count of unlawful possession of two firearms in furtherance of a

drug     trafficking           crime,          in        violation     of        18         U.S.C.    §

924(c)(1)(A)(i) (2006).                McQueen was sentenced to a total of 169

months’       imprisonment.           On    appeal,          McQueen’s         counsel        filed    a

brief       pursuant    to     Anders       v.       California,       386       U.S.       738,     744

(1967), stating that he found no meritorious issues for appeal,

but questioning whether the district court abused its discretion

when it excluded evidence of a Government witness’s prior felony

convictions;       whether          the    district          court   erred           in    sentencing

McQueen; and whether McQueen received ineffective assistance of

counsel.       McQueen filed a pro se supplemental brief challenging

the sufficiency of the evidence and the calculation of the drug

weight in the presentence report, and alleging a violation of

his Confrontation Clause rights.                          The Government has declined to

file    a    brief.       Because         we     find       no   meritorious              grounds    for

appeal, we affirm.

               Counsel        for     McQueen            first   questions            whether        the

district court erred when it excluded evidence of a Government

                                                     2
witness’s prior felony convictions, in accordance with Fed. R.

Evid. 609 (a) and (b).                We review a district court’s ruling on

the   admissibility        of     evidence         for     an    abuse    of     discretion.

United States v. Johnson, 587 F.3d 625, 637 (4th Cir. 2009).                                  We

conclude that the district court did not abuse its discretion in

applying    the    provisions          of    Rule       609(a)    and    (b)     to    exclude

evidence     of    some,        but    not        all,     of    the     witness’s       prior

convictions because they were more than ten years old.

             McQueen      also     questions         whether       the    district       court

erred in imposing his sentence.                   Appellate review of a sentence,

“whether    inside,       just    outside,         or     significantly        outside       the

Guidelines range,” is for abuse of discretion.                            Gall v. United

States,    552    U.S.    38,     41    (2007);          see    also    United      States    v.

Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                         This review requires

consideration        of        both     the         procedural          and      substantive

reasonableness of a sentence.                Gall, 552 U.S. at 51.                  This court

must assess whether the district court properly calculated the

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                             Id. at 49-50.

We    presume     that     a     sentence          imposed       within       the     properly

calculated       Guidelines      range       is    reasonable.         United       States    v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).



                                              3
              We have reviewed the record with these standards in

mind.      Our   examination        leads    us    to   conclude        that    McQueen’s

within-Guidelines       sentence        is   procedurally         and    substantively

sound.     Therefore,        the    district       court    did     not        abuse    its

discretion in imposing the chosen sentence.

              Finally, McQueen’s claim that trial counsel rendered

ineffective assistance must be considered in a post-conviction

proceeding brought pursuant to 28 U.S.C.A. § 2255 (West Supp.

2011), unless counsel’s alleged deficiencies conclusively appear

on the record.        See United States v. Benton, 523 F.3d 424, 435

(4th Cir. 2008); United States v. Baptiste, 596 F.3d 214, 216

n.1 (4th Cir. 2010).           Because we find no conclusive evidence on

the     record      before    us     that        counsel    rendered       ineffective

assistance, we decline to consider this claim on direct appeal.

              In accordance with Anders, we have reviewed the entire

record in this case and McQueen’s pro se supplemental brief and

conclude      there    are     no   meritorious         issues     for     appeal.       We

therefore affirm McQueen’s conviction and sentence.                                 We deny

counsel’s motion to withdraw.                This court requires that counsel

inform McQueen, in writing, of his right to petition the Supreme

Court    of   the   United     States    for      further   review.            If   McQueen

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may renew his motion

for leave to withdraw from representation.                         Counsel’s motion

                                             4
must   state   that    a     copy   thereof   was   served   on   McQueen.      We

dispense   with       oral    argument    because     the    facts   and     legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                         5